                                •
  1
                                                                                          FILED
  2

  3
                                                                                        Clerk, U.S District Court
                                                                                          D,stnct Of Montana
  4                                                                                             HPl?1'"13


  5
                                                                                     f/\JD~,
  6

  7
                      MONTANA FIRST JUDICIAL DISTRICT COURT                                         )(~     D
                                     LE\VIS & CLARK COUNTY
  8

  9
      SANDY JACKE,                                        Honorable Judge James P. Reynolds
10
                                    Plaintiff,                 Cause No. DDV-2016-352
11                                                                  CU-     19-2.-0-H-el.L.,
12                            vs.                            ORDER RE: PLAINTIFF'S
                                                              MOTION TO Al\1END
13 DEPUY ORTHOPAEDICS, INC;
   DEPUY INC; DEPUY
14 INTERNATIONAL LII\1ITED;
   JOHNSON & JOHNSON; JOHNSON &
15 JOHNSON SERVICES, INC.; JOHKSON
   & JOHNSON INTERNATIONAL; and
16 DOES 1-10,

17                                  Defendants,

18
              Plaintiff has moved the Court to amend her Complaint, and to allow issuance of amended
19

2 0 summonses corresponding to the amended Complaint. It has been less than three years since the

21 original Complaint was filed, the original Complaint has not been served on any defendant, and

2 2 no responsive pleading has been served on Plaintiff. Accordingly, pursuant to Rules l 5(a), 4(t)

23
      and 4(q), M.R.Civ.P., IT IS HEREBY ORDERED that Plaintiff's motion is GRANTED; the First
24
      Amended Complaint is deemed filed as of the date of this Order. IT IS FURTHER ORDERED
25
      that Plaintiff's request to issue amended summonses for the named defendants to reflect and
26

2 7 correspond to the First Amended Complaint is GRANTED.

28            The Clerk shall be notified of the making of this Order.
              •


                                          •                                     •
.,

     •




          l

          2                                            ,;,{J..
                         DATED this   ---1..!:_ day of~=',.,,="=,_===c--2019.
          3

          4

          5

          6
                                                                         /t-r~
                                                                    DISICI'COURT JUGE
                  c:     Clerk of the District Court
          7
                         James P. Carey
          8              Micheal F. Lamb
          9

         10

         11

         12

         13

         14

         15

         16

         17

         18

         l9

         20

         21

         22

         23

         24

         25

         26

         27

         28
                  COMPLAINT AND flEMAND FOR JURY TRIAL                                  Page2
